FILED
                             NOT FOR PUBLICATION                            JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ABRAHAM PEREZ-RODARTE,                      No. 12-71652

               Petitioner,                       Agency No. A079-286-704

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jose Abraham Perez-Rodarte, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and for abuse of discretion the BIA’s denial of a motion to remand, de Jesus

Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th Cir. 2007). We deny the petition

for review.

      Substantial evidence supports the agency’s finding that Perez-Rodarte failed

to establish that he suffered harm rising to the level of past persecution when he

and his family were attacked by gang members. See Li v. Ashcroft, 356 F.3d 1153,

1158 (9th Cir. 2004) (en banc) (describing persecution as an “extreme concept”).

Substantial evidence also supports the agency’s finding that Perez-Rodarte did not

demonstrate a clear probability of future persecution because he did not show that

he cannot relocate internally to avoid harm, see Ochave v. INS, 254 F.3d 859,

867-68 (9th Cir. 2001), or that the government cannot or will not control his

attackers, see Rahimzadeh v. Holder, 613 F.3d 916, 923 (9th Cir. 2010). The

record does not support Perez-Rodarte’s contention that the situation in Mexico is

analogous to the situation we described in Haiti in Desir v. Ilchert, 840 F.2d 723

(9th Cir. 1988). Thus, Perez-Rodarte’s withholding of removal claim fails.

      The BIA did not abuse its discretion in denying Perez-Rodarte’s motion to

remand for consideration of new evidence. See 8 C.F.R. § 1003.2(c) (a motion to

reopen shall not be granted unless it appears to the BIA that the petitioner’s


                                           2                                     12-71652
evidence “was not available and could not have been discovered or presented at the

former hearing”). We decline to consider evidence that is not part of the

administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc).

         PETITION FOR REVIEW DENIED.




                                         3                                   12-71652